UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 02-4064
ANTONIO HARGIS,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 J. Frederick Motz, District Judge.
                         (CR-01-323-JFM)

                      Submitted: May 15, 2002

                      Decided: June 19, 2002

      Before WILKINS, LUTTIG, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

James Wyda, Federal Public Defender, Denise C. Barrett, Assistant
Federal Public Defender, Baltimore, Maryland, for Appellant.
Thomas M. DiBiagio, United States Attorney, Martin J. Clarke,
Assistant United States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. HARGIS
                              OPINION

PER CURIAM:

   Antonio Hargis was arrested on April 19, 2001, following execu-
tion of a search warrant at his residence. He was charged with being
a felon in possession of a firearm. After a hearing, the district court
denied his motion to suppress evidence obtained during the search.
Hargis then entered a guilty plea, conditioned upon preserving the
right to appeal from the denial of his motion to suppress. This appeal
followed.

   On motions to suppress evidence, we review the factual findings
under the clearly erroneous standard and review the legal conclusions
de novo. United States v. Kitchens, 114 F.3d 29, 31 (4th Cir. 1997).
We review de novo the legal question of whether a search warrant and
its supporting affidavit are legally sufficient, while according substan-
tial deference to a neutral and detached judge’s finding of probable
cause. United States v. Oloyede, 982 F.2d 133, 138 (4th Cir. 1992).
We must simply ensure that the judge had a substantial basis for con-
cluding that probable cause existed. Illinois v. Gates, 462 U.S. 213,
246 (1983).

   Hargis asserts that the warrant was defective on its face because it
lacked probable cause, having omitted any evidence of a nexus
between drug dealing and Hargis’s residence. In determining whether
a search warrant is supported by probable cause, the crucial element
is not whether the target of the search is suspected of a crime, but
whether it is reasonable to believe that the items to be seized will be
found in the place to be searched. United States v. Lalor, 996 F.2d
1578, 1582 (4th Cir. 1993). The nexus between the place to be
searched and the items to be seized may be established by the nature
of the item and the normal inferences of where one would likely keep
such evidence. United States v. Anderson, 851 F.2d 727, 729 (4th Cir.
1988). The question then becomes whether the district court permissi-
bly inferred that Hargis would store drugs at his residence.

   Hargis relies primarily on Lalor, which found that a search warrant
lacked probable cause where there was no evidence that the drugs in
question would be stored at Lalor’s residence. 996 F.2d at 1582-83.
                       UNITED STATES v. HARGIS                        3
The Lalor affidavit stated only that the target sold drugs at a certain
place (not his home) and provided the target’s address and a descrip-
tion of his car. Id. at 1579-80. The search in Lalor was saved by the
good faith exception to the warrant requirement. Id. at 1583 (holding
that warrant was "not so lacking in probable cause that the officers’
reliance upon it was objectively unreasonable").

   The affidavit in this case provides stronger support for probable
cause than did the affidavit in Lalor. First, the informant stated that
Hargis brought drugs to Garrison Avenue in his car from another
location. Second, Hargis was observed on more than one occasion
going back and forth between the same two locations: his house and
Garrison Avenue, the location of his drug dealing. Finally, an officer
opined, based on his training and experience, that street-level dealers
frequently store drugs in their homes. According substantial deference
to the issuing magistrate judge, we conclude that the affidavit pro-
vided probable cause to search Hargis’s home. See United States v.
Suarez, 906 F.2d 977, 984-85 (4th Cir. 1990) (residential search
upheld based on officer’s reasoned belief that evidence of drug activ-
ity would be found at residence).

   Hargis next argues that the search was unreasonable because the
officers violated the knock and announce rule of 18 U.S.C. § 3109
(1994). Specifically, he alleges that the officers did not wait long
enough for a response before using force to enter his home after
knocking and announcing their presence. One element of the reason-
ableness inquiry governing the lawfulness of searches under the
Fourth Amendment is that police officers must knock and announce
their presence before entering the premises to be searched. Wilson v.
Arkansas, 514 U.S. 927, 934 (1995). However, the principle is not a
rigid rule and allows for an unannounced entry when there are impor-
tant countervailing law enforcement interests such as the safety of the
officers or prevention of the destruction of evidence. Id. at 936. There
is no rule providing that a specific amount of time must elapse before
law enforcement officers may use force to enter a dwelling after
announcing their presence. Instead, the determination is made based
on the totality of the circumstances. United States v. Ward, 171 F.3d
188, 193-94 (4th Cir. 1999).

  In this instance, there was testimony that the officers waited
approximately twelve to fourteen seconds before using force to enter
4                      UNITED STATES v. HARGIS
Hargis’s home. However, the officers had reason to believe that both
drugs and weapons would be found in the house. The residence was
located one block from an open air drug market, and Hargis sold
drugs in one of the most dangerous areas of the city, a location where
shootings and homicides were common. In addition, Hargis was a
twice-convicted drug felon, on probation, whose car was parked in
front of the house to be searched, and we have found that "it is not
unreasonable to recognize that weapons have become ‘tools of the
trade’ in illegal narcotics operations." United States v. Nelson, 6 F.3d
1049, 1056 (4th Cir. 1993) (citations omitted). Moreover, Hargis’s
home was very small, and the officers could reasonably expect a
quick response, which was not forthcoming. Therefore, we conclude
that, based on the totality of the circumstances, the entry was reason-
able.

   Thus, we affirm Hargis’s conviction. We dispense with oral argu-
ment, because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                           AFFIRMED